Citation Nr: 1436178	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-17 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Regional Office (RO) in Waco, Texas.  

FINDINGS OF FACT

1.  The competent medical and other evidence of record reflects that the Veteran's single in-service episode of back pain was acute and transient, and a continuing permanent disability was not then present; and there is no competent evidence relating his currently diagnosed lumbar degenerative disease with chronic lumbar myofascial pain to service.

2.  The competent medical and other evidence of record fails to establish that chronic bilateral knee disability, diagnosed degenerative joint disease, was present in service or manifest to a compensable degree within one year of service discharge; and there is no competent evidence relating it to service.

3.  The Veteran does not have bilateral hearing loss as defined by VA regulation. 

4.  The competent medical and other evidence of record fails to establish that tinnitus was manifest during the Veteran's military service; and there is no competent evidence relating it to service, to include noise exposure.

CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or aggravated by active service, and lumbar degenerative disease with chronic lumbar myofascial pain may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A chronic bilateral knee disability was not incurred in or aggravated by active service, and degenerative joint disease may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

4.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letter dated in July 2009 of VA's duty to assist him in substantiating his claims, and the effect of this duty upon his claims.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in August 2009, nothing more is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folders, or are otherwise viewable on the Virtual VA electronic database.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claims, including personal statements and representative argument.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA audiological and spine examinations in November 2010 and June 2012, respectively.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations are more than adequate, as they reflect a full review of all medical and other evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached. 

Although the Veteran was not examined for the purpose of addressing his bilateral knee disability claim, the Board finds that it was not necessary.  Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d) 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

As discussed below, the Veteran has asserted that service connection for bilateral knee disability is warranted, but there is no competent and credible evidence establishing that an event, injury, or disease occurred in service, and therefore there is no event in service to which an examiner could link the knee disability.  See also Paralyzed Veterans of America , et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).  There were also no ongoing complaints or treatment for knee pain until 1998, 28 years after military service. 

As a result, the Board finds that the evidence, which indicates that the Veteran did not have a chronic bilateral knee disability in service, did not complain of pertinent symptoms until many years after separation, is absent of competent evidence of a possible connection between service and the claimed bilateral knee disorder (aside from the Veteran's mere assertion, which alone does not, under current caselaw, suffice to render a VA examination or opinion necessary), does not trigger VA's duty to obtain a medical opinion to decide the claim.  Accordingly, an examination for this particular issue is not required here, even under the low threshold of McLendon. 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.

Law and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, such as arthritis (to include degenerative disc disease and degenerative joint disease) and other organic diseases of the nervous system are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR § 3.309(a).  See M21-1MR III.iv.4.B.12.a.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis (to include degenerative disc disease and degenerative joint disease) and sensorineural hearing loss are qualifying chronic diseases under 38 C.F.R. § 3.309(a).  

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

A.  Low Back and Bilateral Knee Disorders

The Veteran seeks service connection for low back and bilateral knee problems that he contends had their onset during his military service.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.

Service treatment records show the Veteran was treated for a single episode of back pain in December 1969.  However there are no records of additional follow-up evaluations or clinical findings during the Veteran's remaining time in service to suggest that this episode constituted a chronic disease process or that provide a basis for a current diagnosis.  In fact, the Veteran continued to serve until his separation in June 1970, and at that time specifically denied recurrent back pain or any back injury.  These service records also show the Veteran did not indicate any specific knee symptomatology during service, and none is documented.

There is also no indication that the Veteran had a need for continued or ongoing medical care due to any acute back or knee symptoms in the immediate years after his separation from service in 1970.  The earliest relevant medical evidence is found in private treatment records dated in 1998, more than 28 years after his separation from service, when the Veteran underwent arthroscopic surgery of the left knee.  At that time he gave a history of severe bilateral knee pain over the last 6 months.  The clinical impression included internal derangement of both knees, chondromalacia vs. meniscus tear vs. cartilage defects.  Presently, the Veteran has moderately severe degenerative joint disease of the left knee and narrowing of the medial and lateral joint space with marginal osteophytes of the right knee diagnosed on VA outpatient evaluation in July 2003.  See also VA Orthopaedic Clinic Notes dated July 3, 2003 and October 11, 2005.  

Other post-service records show the initial evidence of objective back findings following a motor vehicle accident in May 2004.  This entry shows the Veteran developed low back pain after being hit by an 18-wheeler from behind.  Radiological findings at that time show minimal marginal osteophytes of L3.  See VA Clinic Note dated May 25, 2004.  These VA and private records do not, in any way, suggest that any knee or back symptomatology originated during military service and there is no indication that the Veteran specifically related it to service.  Although not a dispositive factor, the significant lapse in time between service and post-service complaints may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

Apparently because of the documented back treatment during service and some evidence of back disability at present, the Veteran was provided a VA examination in June 2012.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA examiner reviewed the claims file, including service treatment records and post-service outpatient treatment reports and summarized the history and findings reflected by these records.  The Veteran's reported history of the onset of recurrent lumbar pain between 1972 and 1974 was also noted.  The diagnosis was lumbar degenerative disease with chronic lumbar myofascial pain, which the examiner determined was less likely as not (less than 50/50 probability) caused by or a result of back pain in the service.  He specifically referred to the Veteran's service records noting the single visit in December 1969 for lumbar spine, treated with pain medication and muscle relaxer.  The Veteran was discharged 6 months later with no further treatment for back pain, indicating resolution of the problem.  In addition, the Veteran's April 1970 physical indicated no complaints of chronic or recurrent lumbar spine. Moreover, by the Veteran's own reported history, the Veteran's back pain did not become symptomatic until two years after discharge, with no subsequent reports of treatment or onset in service.  The examiner explained that the Veteran's current type of lumbar condition was unusual in a 24 year old and was a progressive disease of age, which becomes notable around age 40 and progresses throughout life.  

This VA opinion is highly probative in that it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's history of in-service back problems, the relevant history as contained in medical records from service onward, the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  The examiner had sufficient facts and data before him and as a result was able to fully address the salient question as to the origin of the Veteran's current lumbar disc disease and its relationship to his military service.  The Veteran has presented no competent medical evidence to the contrary.

What remains for consideration is whether or not in the absence of a diagnosis in service, and/or continuity of symptoms, the Veteran's current degenerative joint disease of both knees may nonetheless somehow otherwise be related to his military service years earlier.  However, with regard to the bilateral knee disabilities, there is no evidence linking this condition to service, and with regard to the spine disability, the most probative evidence provides a negative nexus to the Veteran's service. Moreover, the Veteran has not submitted any medical opinion that relates the degenerative joint disease of both knees to service/events therein.  See Hickson v. West, 12 Vet. App. 247.

B.  Hearing Loss and Tinnitus

The Veteran seeks service connection for bilateral hearing loss and tinnitus that he contends are directly related to excessive noise exposure during service. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159. 

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Findings or diagnoses of tinnitus or hearing loss for VA purposes are not shown in the Veteran's service treatment records, including the April 1970 separation examination.  On audiological evaluation, pure tone thresholds, in decibels were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
20
LEFT
5
10
5
5
10

There is also no medical evidence suggesting that sensorineural hearing loss was diagnosed within the one-year presumptive period after service.  38 C.F.R. §§ 3.307, 3.309 (2013).  

Post-service private medical records dating back to 1998 do not contain any audiometric test results and make no reference to complaints, treatment, or diagnosis of tinnitus.  In fact, there are no pertinent clinical records associated with the claims file until a November 2010 VA audio examination.  At that time the Veteran reported exposure to noise from tanks and weapons fire in the service.  He also reported a history of occupational noise exposure as a welder for 20 years, but denied any significant recreational noise exposure.  He also gave the onset of tinnitus as 22-23 years prior.  After reviewing the claims file in its entirety, taking a detailed history of the Veteran's military service (including the reports of noise exposure), the examiner concluded that the Veteran's tinnitus was not caused by or a result of military service noise exposure.  She explained that there were no reports of tinnitus found in service medical records and the Veteran claimed his tinnitus began 22-23 years ago which is 20 years after separation from service therefore it was less likely as not related to military noise exposure.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
15
LEFT
10
10
10
15
15

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  These test results indicate clinically normal hearing in both ears and do not meet the criteria of disability under VA regulations.  38 C.F.R. § 3.385.  The findings do not show a puretone threshold in any critical frequency was 40 decibels or greater, that three or more frequencies were 26 decibels or greater, or that the speech recognition score was less than 94 percent.  

In this case, there are no audiology tests that establish hearing loss disability at any time during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency). 

Therefore the Veteran does not have bilateral hearing loss for which service connection could be awarded for VA purposes.  See 38 C.F.R. § 3.385;  Palczewski v. Nicholson, 21 Vet.App. 174 (2007) (finding that VA's threshold requirement for hearing loss disability for VA purposes is valid).  The preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim). 

The Board also finds that the preponderance of the evidence is against finding that the Veteran's tinnitus is related to his active service, to include noise exposure.  The service treatment records do not show tinnitus as indicated by the VA audiologist who reviewed such records.  There is also a very lengthy period after service discharge in which there is no evidence of tinnitus complaints.  While not outcome determinative, the fact remains that decades passed before the Veteran made any complaint of tinnitus.  He acknowledged that the initial onset of his tinnitus was many years after separation, which clearly undermines any assertion of continuity of symptomatology. 

Furthermore, the Board finds the 2010 VA opinion is highly probative as it is based upon a complete review of the Veteran's claims file and supported by detailed rationale.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  The facts here are distinguishable because the VA audiologist clearly recognized that the Veteran had noise exposure while in the military (relevant in-service injury).  She instead concluded that the noise exposure in service was not the precipitant of his tinnitus when also considering the lack of continuity of care, the additional occupational noise exposure he had after service, and the reported onset of tinnitus many years post service.  In doing so she did not base her opinion merely on the absence of contemporaneous documentation of this condition, rather, just considered this as one of several relevant considerations.  Moreover, the claims folder contains no competent medical evidence refuting this opinion.  

With respect to all four claims, consideration has of course been given to the Veteran's assertions that his claimed disabilities had their onset in service as a result of in-service injury.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the process of diagnosing chronic back and knee disorders and their etiology falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In other words, the Veteran is competent to give evidence about what he sees and feels (e.g., to report that he had diminished hearing and back pain, during and since service).  However, his contentions as to the etiology of his claimed disorders are of limited probative value under the circumstances.  The Veteran is not competent to diagnose lumbar disc disease and degenerative joint disease or to opine on the relationship between his military service and current disabilities.  Such assessments are not simple in nature and in this case, require specialized training for a determination as to diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent medical evidence and lacks probative value. 

While the Veteran has asserted there must be some correlation between his claimed conditions and his military service in this case, the Board finds that his statements regarding such a relationship are not sufficient to overcome the evidence of record weighing against them.  As has been noted, the Veteran has not established that he has experienced continuous back pain, knee problems, or tinnitus since his military service and the competent medical opinions in the record conclusively found no etiological relationship between service and the subsequent development of his claimed disabilities.  Therefore, even if credible, the Veteran's statements do not support his claims in the absence of competent nexus evidence. 

Accordingly, the preponderance of the evidence is against these service connection claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a low back disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


